Bijur, J. (concurring).
Plaintiff’s story is that he started to cross the easterly north bound track on Broadway at a time when he saw defendant’s north *42bound car from 100 to 150 feet away from him. He also says that the car was running at the rate of thirty miles an hour when it struck him. '
The question whether the attempt to cross the track under those circumstances was an act of contributory negligence is, to say the least, one for the jury.
The judgment dismissing the complaint at the close of plaintiff’s case must, therefore, be reversed and a new trial ordered with costs to appellant to abide the event.
Seabury, J., concurs.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.